significant index no _ department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan ee vat in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended date has been denied minimum_funding_standard for the plan_year ended date was not satisfied the conditional waiver for the plan_year ended date previously granted by letter dated date is now retroactively null and void please also note that because the the information furnished indicates that the company is a whose shares once traded on the nasdaq national market system however trading of the company’s shares has been suspended by nasdaq and the company has filed for bankruptcy under chapter it is also our understanding that the pension_benefit_guaranty_corporation pbgc has instituted procedures to terminate the plan - the information furnished failed to demonstrate that the hardship was temporary and a denial of the request was proposed you were informed by telephone call of date of our tentative denial and were offered a conference of right you by telephone call of date declined our offer of a conference of right therefore our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is also being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely yours cad dob carol d gold employee_plans irector
